Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/818,760, which was filed 03/13/20. Claims 1-20 are pending in the application and have been considered.


Information Disclosure Statement
The information disclosure statement filed 12/22/20 fails to comply with 37 CFR 1.98(b)(5), which requires each publication to list a date, because on page 2, Non-patent Literature Document citation number 2 does not list a date with at least a year. This reference has been crossed out on the IDS, and the other references have been considered.


Claim Objections
In claim 13, line 3, should “the determining based upon detection” be “the determining is based upon detection”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McEntee et al. (2006/0100853) in view of Tokuda et al. (2003/0154068)

Consider claim 1, McEntee discloses a computer-implemented method comprising: receiving a string template populated with a string variable (“$T pierces you for 23 points of damage”, where $T is the string variable in this case referring to “Emperor Crush”, [0053], [0063], Fig 7 steps 702-708); determining that the string template is resistant to translation (Fig 7 step 710, determining the token needs supplemental information, [0065], therefore these tokens are considered “resistant to translation” compared to the variable text element determined to be basic tokens, [0066], for example when the variable is a verb, [0095]); inserting a prefix and a suffix into the string template ("$0|L|(cap)" for the variable text element "buy", where “|L” is considered an inserted “prefix” and “|(cap)” is considered an inserted “suffix”, [0095-0096], noting that the claim language does not require the prefix to be inserted before the variable itself); causing the string template to be processed according to the prefix and the suffix to generate a modified output (the TML text template can be expanded with the following context, i.e. the prefix and suffix, to output a grammatically correct string, [0098]) and 
McEntee does not specifically mention a string template translated into a language.
Tokuda discloses a string template translated into a language (for a string sentence such as “Japan is dotted with beautiful parks nationwide”, [0018], translated templates, [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McEntee by including a string template translated into a language in order to increase efficiency, as suggested by Tokuda ([0004]).



Consider claim 10, McEntee discloses a non-transitory computer readable storage medium embodying a computer program (memory and software module 404, 408, Fig 4, [0033]) for performing a method, said method comprising: receiving a string template populated with a string variable (“$T pierces you for 23 points of damage”, where $T is the string variable in this case referring to “Emperor Crush”, [0053], [0063], Fig 7 steps 702-708); determining that the string template is resistant to translation (Fig 7 step 710, determining the token needs supplemental information, [0065], therefore these tokens are considered “resistant to translation” compared to the variable text element determined to be basic tokens, [0066], for example when the variable is a verb, [0095]); inserting a prefix and a suffix into the string template ("$0|L|(cap)" for the variable text element "buy", where “|L” is considered an inserted “prefix” and “|(cap)” is considered an inserted “suffix”, [0095-0096], noting that the claim language does not require the prefix to be inserted before the variable itself); causing the string template to be forwarded for machine translation according to the prefix and the suffix to generate a modified output (the TML text template can be expanded with the following context, i.e. the 
McEntee does not specifically mention a string template translated into a language.
Tokuda discloses a string template translated into a language (for a string sentence such as “Japan is dotted with beautiful parks nationwide”, [0018], translated templates, [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McEntee by including a string template translated into a language for reasons similar to those for claim 1.


Consider claim 15, McEntee discloses computer system comprising: one or more processors (one or more processors are considered inherent in server 18, Fig 4, [0033]); a software program, executable on said computer system (software module 404, 408, Fig 4, [0033]), the software program configured to cause an in-memory database engine of an in-memory database to: receive from the in-memory database a string template populated with a string variable (“$T pierces you for 23 points of damage”, where $T is the string variable in this case referring to “Emperor Crush”, [0053], [0063], Fig 7 steps 702-708); determine that the string template is resistant to translation (Fig 7 step 710, determining the token needs supplemental information, [0065], therefore these tokens are considered “resistant to translation” compared to the variable text element determined to be basic tokens, [0066], for example when the variable is a verb, [0095]); insert a prefix and a suffix into the string template ("$0|L|(cap)" for the variable text element "buy", where “|L” is considered an inserted “prefix” and “|(cap)” is considered an inserted “suffix”, [0095-0096], noting that the claim language does not require the prefix to be inserted before the variable itself); cause the string template to be processed according 
McEntee does not specifically mention a string template translated into a language.
Tokuda discloses a string template translated into a language (for a string sentence such as “Japan is dotted with beautiful parks nationwide”, [0018], translated templates, [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McEntee by including a string template translated into a language for reasons similar to those for claim 1.

Consider claim 2, McEntee discloses: the string template is received from a translator (translator, [0207]); and the determining comprises detecting a mark inserted by the translator to indicate the string template is resistant to translation (the translator translates the base text and adds and modifies the metadata as necessary for the target language, [0207], for example that word has irregular plural, i.e. resistant to translation, [0071]). 

Consider claim 3, McEntee discloses: the string template comprises a plurality of string variables (e.g. stack and actresses, [0186]); and the mark is based upon a number of the plurality of string variables (use of different variant text in response to designation of a different count in the context for the numbered argument, [0186]). 
Consider claim 5, McEntee discloses causing the string template to be processed comprises forwarding the string template for machine translation (client 16 includes a translation module 308 in 

Consider claim 6, McEntee discloses causing the string template to be processed comprises falling back to a simpler string variant (The simple variant text forms for nouns provide text for irregular plurals. For example, the noun "platinum" can be defined with metadata according to the following two examples, wherein the symbol "-" is recognized by the localization engine 504 as an instruction to suppress addition of characters, such as "s", for a plural form, [0170]). 

Consider claim 7, McEntee discloses the string template is populated from a microservice (translation module 406, which generates the grammatically correct text in a target language, is considered a “microservice”, since it only performs translation, and not say, client communication, Fig 4 element 406, [0033]). 

Consider claim 8, McEntee discloses the prefix and the suffix comprise invisible characters (noting that Applicant’s specification uses the term “invisible characters” to refer to text that will not be ultimately displayed, see [0035] of the original specification, the “|L” and “|(cap)” are considered the same, since they are not displayed to the user, [0095-0096]).

Consider claim 9, McEntee discloses removing the prefix and the suffix prior to communicating the string template to the user (the “|L” and “|(cap)” are not displayed to the user, [0095-0096]). 

Consider claim 13, McEntee discloses: the string template is received from a translator (translator, [0207]); and the determining is based upon detection of a mark inserted by the translator (the translator translates the base text and adds and modifies the metadata as necessary for the target language, [0207], for example that word has irregular plural, i.e. resistant to translation, [0071]). 

Consider claim 14, McEntee discloses the prefix and the suffix comprise invisible characters (noting that Applicant’s specification uses the term “invisible characters” to refer to text that will not be ultimately displayed, see [0035] of the original specification, the “|L” and “|(cap)” are considered the same, since they are not displayed to the user, [0095-0096]).

Consider claim 16, McEntee discloses the in-memory database engine is configured to determine that the string template is resistant to translation based upon a number of a plurality of string variables of the string template (use of different variant text, which is considered “resistant to translation” compared to a basic token, in response to designation of a different count in the context for the numbered argument, [0186]). 
Consider claim 18, McEntee discloses the in-memory database engine is configured to determine that the string template is resistant to translation based upon an existing mark inserted by a translator (the translator translates the base text and adds and modifies the metadata as necessary for 

Consider claim 19, McEntee discloses forwarding the string template for machine translation (client 16 includes a translation module 308 in communication with the software module 306, wherein the translation module 308 is configured to generate grammatically correct text in a target language based at least in part on information provided, i.e. the text template is considered “forwarded”, [0030], by the software module 306 in a source language, [0032]).

Consider claim 20, McEntee discloses causing the string template to be processed comprises falling back to a simpler string variant (The simple variant text forms for nouns provide text for irregular plurals. For example, the noun "platinum" can be defined with metadata according to the following two examples, wherein the symbol "-" is recognized by the localization engine 504 as an instruction to suppress addition of characters, such as "s", for a plural form, [0170]). 

Allowable Subject Matter
Claims 4, 12, and 17 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art of record:



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8,150,676 Kaeser discloses automatically generating text in a human language using a template. The template may include at least one grammatical tag that implicates at least one actor in a sentence in the template. Human-language text may be determined to fill in the tag based on a characteristic of the actor, such as, for example, the actor's gender, whether the actor is singular or plural, or some other characteristic of the actor.
2018/0322117 Cohen discloses contextual language translation
2015/0154184 Bahgat discloses morphology analysis for machine translation
7,318,020 Kim discloses external localization of a software product

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                           02/03/22